Exhibit 10.17

 

LIMITED CONSENT AND WAIVER TO LOAN AND SECURITY AGREEMENT

 

This LIMITED CONSENT AND WAIVER TO LOAN AND SECURITY AGREEMENT (this “Consent
and Waiver”) is entered into as of December     , 2008 by and among J.B.
POINDEXTER & CO., INC., a Delaware corporation (“Poindexter”), MORGAN TRUCK
BODY, LLC, a Delaware limited liability company (“Morgan LLC”), TRUCK
ACCESSORIES GROUP, LLC, a Delaware limited liability company (“TAG LLC”), MIC
GROUP, LLC, a Delaware limited liability company (“MIC LLC”), MORGAN OLSON, LLC,
a Delaware limited liability company (“MO LLC”), EFP, LLC, a Delaware limited
liability company (“EFP LLC”), FEDERAL COACH, LLC, a Delaware limited liability
company (“Federal Coach”), RICHARD’S MANUFACTURING COMPANY, an Oklahoma
corporation (“RMC”), Machine & Manufacturing I, Inc., a Texas corporation
(“M&M”, and together with Poindexter, Morgan LLC, TAG LLC, MIC LLC, MOC LLC, EFP
LLC, Federal Coach and RMC, collectively, “Borrowers” and each, a “Borrower”),
the other Loan Parties signatory hereto, BANK OF AMERICA, N.A., a national
banking association, as successor by merger to LaSalle Bank National
Association, a national banking association, for itself, as a Lender, and as
Agent for Lenders (in such capacity, “Agent”), and all other Lenders parties
hereto.  Unless otherwise specified herein, capitalized terms used in this
Consent and Waiver shall have the meanings ascribed to them by the Loan
Agreement (as hereinafter defined).

 

RECITALS

 

WHEREAS, Borrowers, the other Loan Parties, Agent and Lenders are parties to
that certain Loan and Security Agreement dated as of March 15, 2004 (as amended
by that certain First Amendment to Loan and Security Agreement dated as of
May 13, 2004, that certain Limited Consent and Second Amendment dated as of
November 3, 2004, that certain Limited Consent and Omnibus Amendment dated as of
December 30, 2004, that certain Third Amendment to Loan and Security Agreement
dated as of January 20, 2005, that certain Amendment No. 4 to Loan and Security
Agreement dated as of April 25, 2005, that certain Limited Consent and Second
Omnibus Amendment, dated as of June 7, 2005, that certain Third Omnibus
Amendment, dated as of January 20, 2006, that certain Limited Consent and Fourth
Omnibus Amendment, dated as of March, 17, 2006, that certain Limited Consent,
Joinder and Fourth Omnibus Amendment, dated as of October 10, 2006, that certain
Limited Consent, Joinder and Fifth Omnibus Amendment, dated as of April 30,
2007, that certain Limited Consent, Joinder and Sixth Omnibus Amendment, dated
as of August 22, 2007 and that certain Limited Consent, Joinder and Seventh
Omnibus Amendment, dated as of September 4, 2008, and as may be further amended,
supplemented, restated or otherwise modified from time to time, the “Loan
Agreement”);

 

WHEREAS, Borrowers and the other Loan Parties have advised Agent and Lender that
Morgan LLC, as seller, intends to enter into a sale and leaseback transaction
(collectively, the “Morgan Sale and Leaseback Transaction”) with Poindexter
Properties, LLC, as buyer, involving the real properties owned by Morgan LLC in
(i) Lancaster County, Pennsylvania; (ii) Berks County, Pennsylvania; and
(iii) Navarro County, Texas on the terms set forth in the agreement attached
hereto as Exhibit A (the “Sale and Leaseback Agreement”);

 

--------------------------------------------------------------------------------


 

WHEREAS, notwithstanding the provisions of Section 13(d)(iii) of the Loan
Agreement and any other provisions of the Loan Agreement and the Other
Agreements prohibiting the Morgan Sale and Leaseback Transaction, Borrowers and
the other Loan Parties have requested that Agent and Lender consent to the
Morgan Sale and Leaseback Transaction; and

 

WHEREAS, in connection therewith, Borrowers have requested that Agent and Lender
waive the provisions of Section 2(c)(ii) of the Loan Agreement solely to the
extent they require prepayment of the Liabilities with the proceeds of the
Morgan Sale and Leaseback Transaction.

 

NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers, the other Loan Parties,
Agent and Lender hereby agree as follows:

 


SECTION 1.         LIMITED CONSENT.  SUBJECT TO THE CONDITIONS PRECEDENT SET
FORTH IN SECTION 3 HEREOF, AGENT AND LENDER HEREBY CONSENT TO THE MORGAN SALE
AND LEASEBACK TRANSACTION; PROVIDED THAT THE SALE AND LEASEBACK TRANSACTION IS
CONSUMMATED ON THE TERMS AND CONDITIONS SET FORTH IN THE SALE AND LEASEBACK
AGREEMENT.


 


SECTION 2.         LIMITED WAIVER.  SUBJECT TO THE CONDITIONS PRECEDENT SET
FORTH IN SECTION 3 HEREOF, AGENT AND LENDER HEREBY WAIVE THE PROVISIONS OF
SECTION 2(C)(II) OF THE LOAN AGREEMENT SOLELY TO THE EXTENT THEY REQUIRE
PREPAYMENT OF THE LIABILITIES WITH THE PROCEEDS OF THE MORGAN SALE AND LEASEBACK
TRANSACTION.


 


SECTION 3.         EFFECTIVENESS.  THE EFFECTIVENESS OF THIS CONSENT AND WAIVER
IS SUBJECT TO THE SATISFACTION OF EACH THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)           THIS CONSENT AND WAIVER SHALL HAVE BEEN DULY EXECUTED AND
DELIVERED BY BORROWERS, LOAN PARTIES, AGENT AND EACH LENDER; AND


 


(B)           THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS.


 


SECTION 4.         REPRESENTATIONS AND WARRANTIES.  IN ORDER TO INDUCE AGENT AND
EACH LENDER TO ENTER INTO THIS CONSENT AND WAIVER, EACH LOAN PARTY HEREBY
REPRESENTS AND WARRANTS TO AGENT AND EACH LENDER, WHICH REPRESENTATIONS AND
WARRANTIES SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS CONSENT AND WAIVER,
THAT:


 


(A)           ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN
AGREEMENT AND IN EACH OTHER AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE DATE HEREOF AFTER GIVING EFFECT TO THIS CONSENT AND WAIVER,
EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY
RELATE TO AN EARLIER DATE;


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY LOAN PARTIES OF THIS
CONSENT AND WAIVER HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION
REQUIRED ON THEIR PART AND THIS CONSENT AND WAIVER, AND THE LOAN AGREEMENT IS
THE LEGAL, VALID AND BINDING OBLIGATION OF LOAN PARTIES ENFORCEABLE AGAINST LOAN
PARTIES IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ITS ENFORCEABILITY MAY BE
AFFECTED BY THE EFFECT OF BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER

 

2

--------------------------------------------------------------------------------



 


SIMILAR LAWS NOW OR HEREAFTER IN EFFECT RELATING TO OR AFFECTING THE RIGHTS OR
REMEDIES OF CREDITORS GENERALLY;


 


(C)           NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS CONSENT
AND WAIVER BY LOAN PARTIES, THE PERFORMANCE BY LOAN PARTIES OF THE LOAN
AGREEMENT NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY DOES OR
SHALL CONTRAVENE, RESULT IN A BREACH OF, OR VIOLATE (I) ANY PROVISION OF ANY
LOAN PARTY’S CERTIFICATE OR ARTICLES OF INCORPORATION OR FORMATION, BYLAWS OR
OPERATING AGREEMENT OR OTHER SIMILAR DOCUMENTS OR AGREEMENTS, (III) ANY LAW OR
REGULATION, OR ANY ORDER OR DECREE OF ANY COURT OR GOVERNMENT INSTRUMENTALITY,
OR (III) ANY INDENTURE, MORTGAGE, DEED OF TRUST, LEASE, AGREEMENT OR OTHER
INSTRUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY
WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR PROPERTY IS
BOUND, EXCEPT IN ANY SUCH CASE TO THE EXTENT SUCH CONFLICT OR BREACH HAS BEEN
WAIVED HEREIN OR BY A WRITTEN WAIVER DOCUMENT, A COPY OF WHICH HAS BEEN
DELIVERED TO AGENT ON OR BEFORE THE DATE HEREOF; AND


 


(D)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 5.         REFERENCE TO AND EFFECT UPON THE LOAN AGREEMENT.


 


(A)           EXCEPT AS SPECIFICALLY SET FORTH ABOVE, THE LOAN AGREEMENT AND
EACH OF THE OTHER AGREEMENTS SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE
HEREBY RATIFIED AND CONFIRMED; AND


 


(B)           THE CONSENT AND WAIVER SET FORTH HEREIN ARE EFFECTIVE SOLELY FOR
THE PURPOSES SET FORTH HEREIN AND SHALL BE LIMITED PRECISELY AS WRITTEN, AND
SHALL NOT BE DEEMED TO (I) BE A CONSENT TO ANY AMENDMENT, WAIVER OR MODIFICATION
OF ANY OTHER TERM OR CONDITION OF THE LOAN AGREEMENT OR ANY OTHER AGREEMENT,
(II) OPERATE AS A WAIVER OR OTHERWISE PREJUDICE ANY RIGHT, POWER OR REMEDY THAT
AGENT OR LENDERS MAY NOW HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION
WITH THE LOAN AGREEMENT OR ANY OTHER AGREEMENT OR (III) CONSTITUTE A WAIVER OF
ANY PROVISION OF THE LOAN AGREEMENT OR ANY OTHER AGREEMENT, EXCEPT AS
SPECIFICALLY SET FORTH HEREIN.  UPON THE EFFECTIVENESS OF THIS CONSENT AND
WAIVER, EACH REFERENCE IN THE LOAN AGREEMENT TO “THIS AGREEMENT”, “HEREIN”,
“HEREOF” AND WORDS OF LIKE IMPORT AND EACH REFERENCE IN THE LOAN AGREEMENT AND
THE OTHER AGREEMENTS TO THE LOAN AGREEMENT SHALL MEAN THE LOAN AGREEMENT AS
AMENDED HEREBY.  THIS CONSENT AND WAIVER SHALL BE CONSTRUED IN CONNECTION WITH
AND AS PART OF THE LOAN AGREEMENT.  EACH LOAN PARTY HEREBY ACKNOWLEDGES AND
AGREES THAT THERE IS NO DEFENSE, SETOFF OR COUNTERCLAIM OF ANY KIND, NATURE OR
DESCRIPTION TO THE LIABILITIES OR THE PAYMENT THEREOF WHEN DUE.


 


SECTION 6.         COSTS AND EXPENSES.  AS PROVIDED IN SECTION 4(C)(V) OF THE
LOAN AGREEMENT, BORROWERS AGREE TO REIMBURSE AGENT FOR ALL FEES, COSTS, AND
EXPENSES, INCLUDING THE REASONABLE FEES, COSTS, AND EXPENSES OF COUNSEL OR OTHER
ADVISORS FOR ADVICE, ASSISTANCE, OR OTHER REPRESENTATION IN CONNECTION WITH THIS
CONSENT AND WAIVER.


 


SECTION 7.         GOVERNING LAW. THIS CONSENT AND WAIVER SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.

 

3

--------------------------------------------------------------------------------


 


SECTION 8.         HEADINGS.  SECTION HEADINGS IN THIS CONSENT AND WAIVER ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE PART
OF THIS CONSENT AND WAIVER FOR ANY OTHER PURPOSES.


 


SECTION 9.           COUNTERPARTS.  THIS CONSENT AND WAIVER MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Consent
and Waiver as of the date first written above.

 

BORROWERS:

 

J.B. POINDEXTER & CO., INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

MORGAN TRUCK BODY, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

TRUCK ACCESSORIES GROUP, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MIC GROUP, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MORGAN OLSON, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EFP, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page Limited Consent to Loan Agreement]

 

--------------------------------------------------------------------------------


 

FEDERAL COACH, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

RICHARD’S MANUFACTURING COMPANY

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page Limited Consent and Waiver to Loan Agreement]

 

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

 

 

 

BANK OF AMERICA, N.A., as successor by

 

merger to LaSalle Bank National Association,

 

as Agent and Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page Limited Consent and Waiver to Loan Agreement]

 

--------------------------------------------------------------------------------


 

The following Persons are signatories to this Consent and Waiver in their
capacities as Loan Parties, not as Borrowers:

 

LOAN PARTIES:

 

LOWY GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

RAIDER INDUSTRIES INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SWK HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

UNIVERSAL BRIXIUS, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

MORGAN TRAILER FINANCIAL CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page Limited Consent to Loan Agreement]

 

--------------------------------------------------------------------------------


 

MORGAN TRAILER FINANCIAL

 

MANAGEMENT, L.P.

 

 

 

By:

MORGAN TRUCK BODY, LLC,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

COMMERCIAL BABCOCK INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EAGLE SPECIALTY VEHICLES, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

STATE WIDE ALUMINUM, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

TARLTON SUPPLY CO.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

HANDLEY L.P.

 

 

 

By:

MIC GROUP, LLC,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page Limited Consent and Wavier to Loan Agreement]

 

--------------------------------------------------------------------------------


 

MACHINE & MANUFACTURING I, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page Limited Consent and Wavier to Loan Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Sale and Leaseback Agreement

 

[See attached.]

 

--------------------------------------------------------------------------------